DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/14/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because the numbering and labeling in figures 1-5 is blurry and difficult to read .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 

Claim Objections
Claim 6 is objected to because of the following informalities:  “clutch comprises the brake” should read “clutch also comprises the break.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polcuch (US 20180002028 A1) in view of Nfonguem (US 10179643 B2).

Regarding claim 1, Polcuch teaches an actuation system comprising:
a plurality of actuators (Polcuch, figure 3a, items 36e, 36f, 36g, 36h; actuators);
a common power drive unit for driving the actuators (Polcuch, figure 32b, hydraulic power drive unit);
a transmission line transmitting drive from the common drive unit to the plurality of actuators (Polcuch, figure 3a, see callout below, transmission line);
a clutch arranged in the transmission line between the power drive unit and the plurality of actuators for selectively disconnecting the power drive unit from the plurality of actuators (Polcuch, claim 13, clutch for disconnecting actuators from transmission line);
at least one sensor for sensing an abnormal load condition in the actuation system (Polcuch, paragraph 35, lines 15-21, sensors designed to disengage when abnormal loads are detected); and
a brake operative to brake the actuators upon disengagement of the clutch (Polcuch, paragraph 39, load limiting device also includes hydraulic brake), except:


    PNG
    media_image1.png
    437
    779
    media_image1.png
    Greyscale

Nfonguem teaches a clutch control (Nfonguem, figure 10 item 58, controller), the at least one sensor being operatively coupled to the clutch control (Nfonguem, column 12 lines 28-30, controller receives feedback on control surface status), the clutch control being configured such that when the at least one sensor senses an abnormal load condition, the clutch control is operative to disengage the clutch so as to disconnect the power drive unit from the plurality of actuators (Nfonguem, column 12 lines 13-36, controller designed to take signals from sensors in actuators and control the clutches for the actuators and disengage inoperative actuators).
Polcuch and Nfonguem are both considered analogous art as they are both in the same field of aircraft actuation system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the actuation system of Polcuch with the addition of the controller of Nfonguem in order to enable the incorporation of feedback control in moving the flight surfaces (Nfonguem, column 12, lines 38-40).

	Regarding claim 2, Polcuch teaches the actuation system as claimed in claim 1, except: 
wherein the abnormal load condition is a jam condition in the actuation system.
	Nfonguem teaches an actuation system wherein the abnormal load condition is a jam condition in the actuation system (Nfonguem, column 9, lines 16-38, actuator disengaged when jammed to allow remaining actuators to function).
	Polcuch and Nfonguem are both considered analogous art as they are both in the same field of aircraft actuation system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Polcuch with the actuator clutch configured to be disengaged when a jam occurs of Nfonguem in order to improve overall system reliability (Nfonguem, column 9, lines 16-19).

Regarding claim 3, Polcuch teaches the actuation system as claimed in claim 1, wherein the at least one sensor is configured to sense one or more of a system load, a system torque, a system speed and a system position (Polcuch, figure 2a, item 40, position sensors configured to detect component positions).

Regarding claim 4, Polcuch teaches the actuation system as claimed in claim 1, wherein at least one sensor is associated with each actuator (Polcuch, figure 3a, items 43a,b,c,d, sensors for each actuator).

Regarding claim 5, Polcuch teaches the actuation system as claimed in claim 4, wherein the at least one sensor is configured to sense at least one of an actuator load, actuator torque, actuator speed 

Regarding claim 6, Polcuch teaches the actuation system as claimed in claim 1, wherein the clutch comprises the brake, the brake automatically operating upon disengagement of the clutch (Polcuch, paragraph 39, clutch automatically can disengage and load brake or hydraulic brakes are provided to brake).

Regarding claim 7, Polcuch teaches the actuation system as claimed in claim 1, wherein the clutch control is further configured to actuate the brake upon the at least one sensor sensing the abnormal load condition (Polcuch, claim 13, load activated overload break).

Regarding claim 8, Polcuch teaches an aircraft actuation system comprising:
an actuation system as claimed in claim 1; and
a plurality of movable surfaces, the movable surfaces being moved by the plurality of actuators (Polcuch, figure 3a, items 20c and 20d, aircraft control surfaces moved by actuators).

	Regarding claim 9, Polcuch teaches an aircraft actuation system as claimed in claim 8, comprising respective movable surfaces arranged on respective wings of the aircraft (Polcuch, figure 1, items 16, 18, 20, and 20, aircraft control surfaces) with respective sections of the transmission line connected between the power drive unit and the actuators in each wing (Polcuch, figure 3a, see callout above, transmission line between actuators and power drive unit), and further comprising a brake on each section of the transmission line (Polcuch, figure 3a, item 43, wing tip break).
	
Regarding claim 10, Polcuch teaches an aircraft actuation system as claimed in claim 9, wherein the brake is a wing tip brake also operable in response to detection by asymmetry detectors on each transmission line section of asymmetrical deployment of the movable surfaces (Polcuch, figure 3a, item 43, wing tip break).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
HARRINGTON (EP 3489135 A1) discloses an actuation system including a control system for a single PDU, which transmits mechanical power to two separate control surfaces system. A clutch and brake are provided for each control surface system.
Morgan (US 20200055590 A1) teaches a system to detect faults in mechanical transmission system and provides a backup driver controlled by such a system
Tzabari (US 11174006 B2) teaches an actuation system with two drivers (one for each wing), a set of clutches and breaks between the wing and the power drive unit and a set of clutches to each actuator.
Van Bruggen (US 20160176539 A1) teaches a system for controlling and detecting faults in an actuatable control surface. If a fault is detected by sensors in the actuator, the actuation is interrupted.
Pohl (US 20050029407 A1) teaches a flap drive apparatus with two drivers and a method to disengage faulty or jammed portions of the system and also includes a controller.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642